Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 47-49 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18-20 of prior U.S. Patent No. 11034442. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the rear module"  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30, 31, 34, 35, 38-41, 45 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bothe (US 5823468).
Re’ Claim 30 (Currently Amended):    Bothe discloses a universal vehicle for uncompromised and balanced air, water and terrain travel in various modes of operation and safe transitioning therebetween, comprising:
a controller (Column 3: 47): and
an aerodynamic contoured lifting body (Lifting hull - 1) comprising a plurality of cooperating modules (20a-d), wherein
at least two of the plurality of cooperating modules of the aerodynamic contoured lifting body are displaceably connected to the each other (shown in Fig. 3).
the plurality of cooperating modules comprise a vectoring module (rotatable portion of 20) and a propulsive mechanism (propellers) operatively coupled to the thrust vectoring module, and
the thrust vectoring module is dynamically controlled by the controller to affect positioning and actuation of the propulsive mechanism to attain a desired positioning of said vehicle and at least one of a plurality of modes of operation thereof (controller Column 3: 47).
Re’ Claim 31 (Currently Amended):    Bothe discloses wherein
the thrust vectoring module comprises a nacelle module (attached to the element 20) carrying the propulsive mechanism thereon and rotatably displaceable about an axis extending sidewise the aerodynamic contoured lifting body (clearly shown in Fig. 3).
Re’ Claim 34 (Currently Amended):    Bothe discloses wherein
the propulsive mechanism is positioned at the front end of the nacelle module and is tiltably displaceable about an axis of the nacelle module (as blade pitch angle can be adjusted).
Re’ Claim 35 (Currently Amended):    Bothe discloses further
comprising at least one stabilizer module (wing portion of the modules 20) positioned in cooperation with the rear module, and having a vertical, horizontal, dihedral, or anhedral orientation relative thereto,
wherein the cooperation between the at least one stabilizer module and the rear module is selected from a group of rigidly fixed cooperation and deployable cooperation.
Re’ Claim 38 (Currently Amended):    Bothe discloses wherein
the modes of operation affected by the at least one thrust vectoring modules comprise short take-off, short landing, conventional take-off, conventional landing, externally assisted take-off, externally assisted landing, and combinations thereof (clearly understood from the figures).
Re’ Claim 39 (Currently Amended):    Bothe discloses further
comprising at least one of vehicle’s components selected from a group including avionics system, sensors system, weapon system, navigation and guidance system, communication system, power system, energy storage unit, payload system, payload, propulsion system, fuel cell, landing gear system, docking system, tether system, flight assist system, collision avoidance system, deceleration system, flight termination system, ballast system, buoyancy system, mechanical systems, and electronics, and
wherein at least one of the plurality of cooperating modules comprises an internal volume defined therein, and
wherein the at least one vehicle’s component is housed in the internal volume (clearly understood from the disclosure, controllers positioning sensors and actuating means inherently would be housed in the modules).
Re’ Claim 40 (Currently Amended):    Bothe discloses wherein
the thrust vectoring module is configured to control lateral and/or longitudinal positioning of the vehicle by controlling the roll, pitch, and yaw moments thereof (disclosed to control hover and flight characteristics, blade pitch and rotation of the modules).
Re’ Claim 41 (Currently Amended):    Bothe discloses wherein
the thrust vectoring module is controllably deployed to a position corresponding to creating a thrust by the propulsive mechanism resulting in the vehicle deceleration (disclosed to control hover and flight characteristics, blade pitch and rotation of the modules).
Re’ Claim 45 (Currently Amended):    Bothe discloses wherein the thrust vectoring module is configured to propel the vehicle in the modes of operation including the motion in flight, on the terrain, sub-terrain, on fluid body, submersed, or combination thereof (as best understood from the Figures).
Allowable Subject Matter
Claim 32-33, 36-37 42-44, 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642